12/09/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0514


                                     DA 22-0514
                                  _________________

 IN RE THE PARENTING OF:
 C.N.L.,

       a Minor Child,

 AMANDA L. TOMLINSON, n/k/a AMANDA
 PIERRE,
                                                                   ORDER
             Petitioner and Appellant,

       and

 JAMES D. LUKE,

             Respondent and Appellee.
                               _________________

       Upon consideration of Appellee’s motion for an extension of time to file the
response brief and good cause appearing therefore
       IT IS HEREBY ORDERED that Appellee is granted an extension of time to and
including January 13, 2023, within which to prepare, serve and file the response brief.
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 9 2022